Case 1:19-cv-00316-JMS-KJM Document 102 Filed 03/23/21 Page 1 of 7          PageID #:
                                  1360



                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

RONALD VIERNES and all others )               1:19-CV-00316-JMS-KJM
similarly situated,           )
                              )
              Plaintiff,      )               THIRD AMENDED RULE 16
                              )               SCHEDULING
      vs.                     )
                              )
DNF ASSOCIATES, LLC,          )
                              )
              Defendant.      )
_____________________________

            THIRD AMENDED RULE 16 SCHEDULING ORDER

      Pursuant to Fed. R. Civ. P. 16 and LR 16.2, a scheduling conference was held

on March 22, 2021, before the Honorable Kenneth J. Mansfield, United States

Magistrate Judge. Appearing at the conference were Brian Lewis Bromberg, Esq.,

Joshua Tarrant-Windt, Esq., Justin A. Brackett, Esq., Andrew James Lautenbach, Esq.,

and Brendan H. Little, Esq.

      Pursuant to Fed. R. Civ. P. 16(e) and LR 16.3, the Court enters this scheduling

conference order:

TRIAL AND PRETRIAL CONFERENCE SCHEDULING:

1.    JURY trial in this matter will commence before the Honorable J. Michael

Seabright, Chief United States District Judge on January 11, 2022, at 9:00 a.m.

2.    A final pretrial conference shall be held on November 30, 2021, at 9:45 a.m.
Case 1:19-cv-00316-JMS-KJM Document 102 Filed 03/23/21 Page 2 of 7            PageID #:
                                  1361



before the Honorable Kenneth J. Mansfield, United States Magistrate Judge.

3.      (RESERVED)

4.      Pursuant to LR 16.6, each party herein shall serve and file a separate final

pretrial statement by November 23, 2021.

MOTIONS:

5.      All motions to join additional parties or to amend the pleadings shall be filed

by CLOSED.

6.      Other non-dispositive motions, except for motions in limine and discovery

motions, shall be filed by CLOSED.

7.      Dispositive motions shall be filed by CLOSED.

8.      Motions in limine shall be filed by December 21, 2021.

Any opposition memorandum to a motion in limine shall be filed by December 28,

2021.

9.      Motions seeking an award of attorneys' fees and related nontaxable expenses

pursuant to Fed. R. Civ. P. 54(d)(2) shall be filed pursuant to LR54.2.

        DISCOVERY:

10.     Unless and until otherwise ordered by the Court, the parties shall follow the

discovery plan agreed to by the parties herein pursuant to Fed. R. Civ. P. 26(f)

11.     Pursuant to Fed. R. Civ. P. 26(a)(2), each party shall disclose to each other

                                           2
Case 1:19-cv-00316-JMS-KJM Document 102 Filed 03/23/21 Page 3 of 7            PageID #:
                                  1362



party the identity and written report of any person who may be used at trial to present

expert evidence under Rules 702, 703, or 705 of the Federal Rules of Evidence. The

disclosures pursuant to this paragraph shall be according to the following schedule:

      a.     Plaintiff shall comply by CLOSED.

      b.     Defendant shall comply by CLOSED.

Disclosure of the identity and written report of any person who may be called solely

to contradict or rebut the evidence of a witness identified by another party pursuant

to subparagraphs a and b hereinabove shall occur within thirty (30) days after the

disclosure by the other party.

12.   Pursuant to Fed. R. Civ. P. 16(b)(3) and LR 16.2(a)(6), the discovery deadline

shall be CLOSED. Unless otherwise permitted by the Court, all discovery pursuant

to Federal Rules of Civil Procedure, Rules 26 through 37 inclusive must be completed

by the discovery deadline. Unless otherwise permitted by the Court, all discovery

motions and conferences made or requested pursuant to Federal Rules of Civil

Procedure, Rules 26 through 37 inclusive of LR 26.1, 26.2 37.1 shall be heard no later

than thirty (30) days prior to the discovery deadline.

SETTLEMENT:

13.   A settlement conference shall be held on August 16, 2021, at 10:15 a.m. before

the Honorable Kenneth J. Mansfield, United States Magistrate Judge by Video Tele-


                                          3
Case 1:19-cv-00316-JMS-KJM Document 102 Filed 03/23/21 Page 4 of 7            PageID #:
                                  1363



Conference (VTC).

14.   Each party shall deliver an original to the Clerk’s Office for the presiding

Magistrate Judge a confidential settlement conference statement by August 9, 2021.

The parties are directed to LR 16.5(b) for the requirements of the confidential

settlement conference statement.

15.   The parties shall exchange written settlement offers and meet and confer to

discuss settlement before the date on which settlement conference statements are due.

TRIAL SUBMISSIONS:

      JURY ISSUES:

16.   The parties shall prepare in writing and submit to the Court any special voir

dire inquiries they wish the judge to ask the jury panel.

17.   The parties shall confer in advance of trial for the purpose of preparing an

agreed upon special verdict form, if a special verdict form is to be requested. The

agreed upon special verdict form shall be submitted to the Court. In the event of

disagreement, the parties shall submit all proposed special verdict forms to the Court.

18.   The parties shall confer in advance of trial for the purpose of preparing an

agreed upon concise statement of the case that may be read by the trial judge to the

jury during voir dire. The agreed upon concise statement of the case shall be

submitted to the Court. In the event of disagreement, the parties shall submit all


                                          4
Case 1:19-cv-00316-JMS-KJM Document 102 Filed 03/23/21 Page 5 of 7              PageID #:
                                  1364



proposed concise statements of the case to the Court.

19.      Jury instructions shall be prepared in accordance with LR 51.1 and submitted

to the Court.

20.      All submissions to the Court required by paragraphs 16, 17, 18 and 19 shall be

made by December 28, 2021.

         WITNESSES:

21.      By December 21, 2021, each party shall serve and file a final comprehensive

witness list indicating the identity of each witness that the party will call at trial and

describing concisely the substance of the testimony to be given and the estimated time

required for the testimony of the witness on direct examination.

22.      The parties shall make arrangements to schedule the attendance of witnesses at

trial so that the case can proceed with all due expedition and without any unnecessary

delay.

23.      The party presenting evidence at trial shall give notice to the other party the

day before of the names of the witnesses who will be called to testify the next day and

the order in which the witnesses will be called.

         EXHIBITS:

24.      By December 14, 2021, the parties shall premark for identification all exhibits

and shall exchange or, when appropriate, make available for inspection all exhibits to

                                            5
Case 1:19-cv-00316-JMS-KJM Document 102 Filed 03/23/21 Page 6 of 7           PageID #:
                                  1365



be offered, other than for impeachment or rebuttal, and all demonstrative aids to be

used at trial.

25.    The parties shall meet and confer regarding possible stipulations to the

authenticity and admissibility of proposed exhibits by December 21, 2021.

26.    By December 28, 2021 the parties shall file any objections to the admissibility

of exhibits. Copies of any exhibits to which objections are made shall be attached to

the objections.

27.    The original set of exhibits and two copies (all in binders) and a list of all

exhibits shall be submitted to the Court the Thursday before trial.

       DEPOSITIONS:

28a. By December 21, 2021, the parties shall serve and file statements designating

excerpts from depositions (specifying the witness and page and line referred to) to be

used at trial other than for impeachment or rebuttal.

  b.   Statements counter-designating other portions of depositions or any objections

to the use of depositions shall be served and filed by December 28, 2021.

//

//

//

//


                                          6
Case 1:19-cv-00316-JMS-KJM Document 102 Filed 03/23/21 Page 7 of 7                  PageID #:
                                  1366



       TRIAL BRIEFS:

29.    By December 28, 2021, each party shall serve and file a trial brief on all

significant disputed issues of law, including foreseeable procedural and evidentiary

issues, setting forth briefly the party's position and the supporting arguments and

authorities.

30.    (RESERVED)

OTHER MATTERS: None

       IT IS SO ORDERED.

       DATED: Honolulu, Hawaii, March 23, 2021.




Ronald Viernes, and all others similarly situated vs. DNF Associates, LLC; 1:19-CV-00316-
JMS-KJM; Third Amended Rule 16 Scheduling Order


                                              7
